Citation Nr: 0400909	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-04 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly pension on account of 
being housebound.  

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance from another person.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from May 1953 
to March 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The issue of entitlement to special monthly pension based on 
the need for regular aid and attendance from another person 
will be the subject of a Remand at the end of this decision 
and will not be otherwise discussed herein.  This issue is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  The veteran has permanent disability rated as 100 percent 
disabling.  

2.  The veteran is permanently and substantially confined to 
his dwelling and the immediate premises by reason of his 
disabilities.  


CONCLUSION OF LAW

The criteria for an award of special monthly pension on 
account of being housebound have been met.  38 U.S.C.A. 
§§ 1502(c), 1521(e) (West 2002); 38 C.F.R. §§ 3.351, 4.25, 
4.26 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA  On November 9, 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The Board's review indicates that additional evidence is not 
necessary to substantiate a claim for pension benefits at the 
housebound rate.  Therefore, for the housebound claim, VCAA 
does not require further notice from VA to the claimant, nor 
does it require the veteran to submit more evidence.  

Criteria  In the case of a veteran entitled to pension who 
does not qualify for increased pension based on need of 
regular aid and attendance, an increase in the rate of 
pension is authorized where the veteran has certain 
additional severe disabilities or is permanently housebound.  
The requirement for this increase in pension will be 
considered to have been met where, in addition to having a 
single permanent disability rated as 100 percent under 
regular scheduler evaluation, without resort to individual 
unemployability, the veteran:

(1) Has an additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or

(2) Is permanently housebound by reason of disability or 
disabilities.  Housebound means substantially confined to his 
dwelling and the immediate premises.

38 U.S.C.A. §§  1502(c), 1521(e) (West 2002); 38 C.F.R. 
§ 3.351(d) (2003).  

Background  In August 2000, the veteran's eyes were examined 
by VA.  He had background retinopathy and senile cataracts 
with corrected far vision of 20/30 in both eyes.  

The report of the August 2000 aid and attendance or 
housebound examination shows that the veteran came to the 
examination accompanied by his brother-in-law.  It was noted 
that he lived with his wife.  The examiner noted that the 
veteran needed an attendant to come to the examination.  He 
was not hospitalized or considered to be permanently 
bedridden.  It was noted that he was independent in his daily 
needs but with some limitations due to arthralgia and back 
pain.  He was noted to have non-insulin dependent diabetes, 
varicose veins in both legs and low back pain.  Present 
complaints were of cephalea, pain in the wrists, chest, 
knees, cramps in the legs, constipation and left ankle pain.  
During the day, he watched television, listened to radio, 
read newspapers and was sedentary at home, but helped his 
wife with light household duties.  He limped.  His upper 
extremities had degenerative joint disease, but satisfactory 
grip movement and coordination.  The lower extremities had 
weakness and failure of the knee joints, degenerative joint 
disease of the ankles, varicose veins with peripheral 
vascular insufficiency, and mild limitation of motion due to 
weakness.  Coordination was satisfactory.  However, the 
doctor noted a loss of balance and slow propulsion.  There 
was also degenerative joint disease in the vertebral spine.  
The veteran walked alone, with a cane and slow locomotion.  
Diagnoses were non-insulin dependent diabetes, diabetes 
retinopathy, senile cataracts, degenerative joint disease and 
osteoarthritis of extremity joints, chronic low back pain, 
spondylosis of the dorsolumbar spine with degenerative 
changes T12 to L2, and varicose veins in both legs with 
peripheral vascular insufficiency.  

VA clinical notes from May 1992 to September 2001 were 
obtained.  Most notes address the veteran's diabetes mellitus 
and its manifestations.  In July 1994, leg pain, with 
tingling and cramping was diagnosed as neuropathy.  In 
September 1994, there was an assessment of diabetic 
neuropathy.  July 1995 X-rays disclosed calcification of the 
right femoral artery.  In January 1996, there was a complaint 
of bilateral ankle pain and edema.  There were complaints of 
lower extremity and back pain in February 1997.  In September 
1998, sensory responses were diminished bilaterally, with 
ankle jerk responses absent.  In December 1998, there was leg 
pain with swelling and dark skin color.  In April 1999, there 
were complaints of pain in the hips and legs, as well as low 
back pain due to degenerative joint disease.  There were 
further complaints of lower back pain in October 2000.  In 
November 2000, the veteran complained of pain in both legs.  
He referred to left ankle pain and right ankle pain was also 
noted.  The assessment was degenerative joint disease.  

The January 2002 VA examination for aid and attendance or 
housebound benefits included an eye examination.  Corrected 
far and near vision for both eyes was 20/50.  There were 
bilateral senile cataracts and mild non-proliferative 
diabetic retinopathy.   

The report of the January 2002 VA examination for aid and 
attendance or housebound benefits listed the veteran's 
disabilities as back ground diabetic retinopathy, senile 
cataracts, non-insulin dependent diabetes mellitus, 
degenerative joint disease and osteoarthritis of the 
extremity joints, chronic low back pain, dorsolumbar 
spondylosis, degenerative changes of the vertebral spine from 
T12 to L2, varicose veins, peripheral neuropathy, 
diverticulosis of the colon and irritable bowel syndrome.  It 
was noted that the veteran lived with his wife and two 
daughters and came to the examination accompanied by his 
brother-in-law.  He was not hospitalized, bedridden, or wheel 
chair ridden.  He was independent in his daily needs.  His 
present complaints were numbness of the legs, irregular 
sleep, loss of weight and memory problems.  On a typical day, 
he watched television, listened to the radio, read a 
newspaper, played dominos, fed the birds, visited a 
supermarket, received family visits and went to church.  He 
was alert, oriented and coherent with an erect posture, 
satisfactory nutrition and normal gait.  There was a marked 
sinus bradycardia.  The upper extremities had degenerative 
joint disease, arthritis, with satisfactory musculoskeletal 
function and coordination.  The lower extremities had 
osteoarthritis of the joints.  There was slow locomotion due 
to pain in the left knee.  "[C]an not walk without 
assistance or aid."  There was limitation in motion with 
slow locomotion due to weakness in the knee joints.  
Coordination was satisfactory.  There was loss of balance on 
occasions.  Propulsion was slow, short step locomotion, 
limited by arthritis and diabetic neuropathy in the lower 
extremities.  The spine had degenerative changes from T11 to 
L2.  As to ambulation, the veteran was able to ambulate alone 
without assistance or aid; locomotion was slow but 
satisfactory.  The veteran was able to walk without the 
assistance of another person.  He walked with a cane.  He was 
able to leave his home at anytime but company was 
recommended.  Test results were reviewed and the final 
diagnoses were non-insulin dependent diabetes mellitus, 
controlled to normal, diabetic neuropathy, background 
diabetic retinopathy, senile cataracts, degenerative joint 
disease, osteoarthritis of the extremity joints, chronic low 
back pain, dorsolumbar spondylosis and spondylolisthesis L4-
L5, tortous varicose veins in the legs, peripherovascular 
insufficiency and marked bradycardia.  

In a report dated in November 2002, a private physician 
reported that the veteran had severe diabetic polyneuropathy 
and left S1 radiculopathy.  The doctor indicated that the 
veteran had a permanent paralysis affecting the lower 
extremities and requiring the use of a cane.  

Analysis  The March 2002 rating decision assigned 20 percent 
evaluations for varicose veins with peripheral vascular 
disease for each of the left and right legs.  However, the 
pigmentation changes noted in the December 1998 clinical 
record indicates that higher evaluations are warranted.  
Similarly, despite the veteran's foot complaints, the RO only 
assigned a non-compensable rating for pes planus.  There was 
a 10 percent rating for the right ankle, without evaluation 
of the left ankle.  Despite the knee findings, the only knee 
rating was a non-compensable rating for a cyst of the left 
knee.  The examination reports and clinical records clearly 
warrant a higher evaluation.  We see that only 10 percent was 
assigned for degenerative joint disease and osteoarthritis of 
the extremity joints, without separately addressing the 
various lower extremity joints.  So, too, the 10 percent 
evaluation for spondylosis of the dorsolumbar spine is not 
adequate in light of the absent ankle jerks noted in the 
September 1998 clinical record.  The Board finds that when 
the disabilities are properly evaluated in accordance with 
the rating schedule, 38 C.F.R. Part 4 (2003), the combined 
evaluation for the lower extremities would approximate a 
combined evaluation of 100 percent.  38 C.F.R. §§ 4.25, 4.26 
(2003).  

As to whether the veteran is housebound, the record shows 
that he can walk short distances by himself with a cane.  It 
must be noted that housebound means substantially confined to 
his dwelling and the immediate premises.  38 C.F.R. 
§ 3.351(d) (2003).  Therefore, the veteran's slow ambulation 
may be satisfactory about the home, but it does not mean that 
the veteran is not housebound.  To the contrary, the slow and 
painful walking described by the medical records is evidence 
that the veteran is substantially confined to his dwelling 
and the immediate premises.  Moreover, the doctors have 
reported that the veteran needs the support of a cane and 
cannot walk without aid or assistance.  He losses balance on 
occasions.  The VA doctor stated that the veteran was able to 
leave his home at anytime but that company was recommended.  
The advisability that the veteran be accompanied goes to the 
question of whether the veteran is "substantially" confined 
to his dwelling and the immediate premises.  In this case, 
while the veteran may not be completely confined to his home, 
it is medically recommended that he not leave alone.  The 
Board finds this restriction approximates being 
"substantially" confined to his dwelling and the immediate 
premises.  Thus, the Board finds the veteran is housebound 
within the meaning of the regulation.  


ORDER

Entitlement to special monthly pension on account of being 
housebound is granted, subject to the laws and regulations 
governing the payment of monetary awards.  


REMAND

As noted above, VCAA became law in November 2000.  As to the 
new VCAA notice requirements, in Quartuccio v. Principi, 16 
Vet. App. 183, 187, 188 (2002), the United States Court of 
Appeals for Veterans Claims (Court) specifically held that 
amended section 5103(a) and the new 38 C.F.R. § 3.159(b) 
require VA to inform the claimant (1) of the information and 
evidence not of record that is necessary to substantiate the 
claim, (2) of the information and evidence that VA will seek 
to provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Until the veteran is 
provided notice as to what information and evidence is needed 
to substantiate his claim, it is not possible to demonstrate 
either that there is no possible information or evidence that 
could be obtained to substantiate the veteran's claim or that 
there is no reasonable possibility that any required VA 
assistance would aid in substantiating that claim.  See 
38 U.S.C.A. § 5103A(a)(2)).  The Court held that the Board's 
failure to enforce compliance with those requirements is 
remandable error.  Quartuccio, 16 Vet. App. 183, 187 (2002); 
see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).

In letters dated in February 2001 and January 2002, the RO 
attempted to comply with the requirements of VCAA.  However, 
review of the letters discloses that the RO did not tell the 
veteran what evidence he had to submit to substantiate a 
claim for aid and attendance benefits.  This must be done to 
comply with VCAA.  

Accordingly, the issue of entitlement to special monthly 
pension based on the need for regular aid and attendance from 
another person is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  

2.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the statement of the 
case (SOC).  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental SOC (SSOC).  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



